Citation Nr: 1537992	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-00 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of malignant neoplasms of the genitourinary system (prostate cancer) without recurrence or metastasis, rated as voiding dysfunction.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.  He served in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the Veteran's disability rating for residuals of prostate cancer at 20 percent.

The Board notes that the Veteran, in his January 2013 form VA-9, raised several additional issues as secondary to the treatment for his service-connected prostate cancer.  Those issues have each been dealt with in rating decisions of September and October 2014, and the Veteran has not indicated dissatisfaction with or perfected a separate appeal for any of those issues. 


FINDING OF FACT

The residuals of the Veteran's prostate cancer are characterized by a daytime voiding interval between one and two hours, nighttime awakening to void three to four times, and requiring the wearing of absorbent materials which must be changed less than 2 times per day, and without obstructed voiding.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of prostate cancer without recurrence or metastasis, rated as voiding dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.115a, 4.115b, DC 7528 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a February 2012 letter which advised the appellant of the criteria for establishing an increased rating and provided him with notice regarding the assignment of disability ratings and effective dates.  The letter was sent prior to the initial adjudication of the appellant's claim in August 2012.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment and personnel records, as well as private and VA treatment records.

The Veteran was afforded VA compensation and pension (C&P) examinations germane to the residuals of his prostate cancer in February 2012 and April 2015.  These examinations were adequate because they were based on consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In 2008, the Veteran was diagnosed with prostate cancer.  As a veteran who served in Vietnam, the Veteran's prostate cancer is presumptively service connected via herbicide exposure.  38 C.F.R. § 3.309(e).  The Veteran was treated with radiation and hormonal therapy, and his cancer is currently in remission.

Under diagnostic code (DC) 7528, malignant neoplasms of the genitourinary system (prostate cancer) are rated at 100 percent following the cessation of therapeutic procedures, with a mandatory examination after six months.  If at that time there has been no local recurrence or metastasis, rating is done on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115a.  In this case, the Veteran has had no evidence of renal dysfunction and is rated on voiding dysfunction.  Voiding dysfunction is rated as urine leakage, urinary frequency, or obstructed voiding.

For a voiding dysfunction based on urine leakage: requiring the wearing of absorbent materials which must be changed less than 2 times per day merits a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating; and requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a 60 percent rating.  38 C.F.R. § 4.115a.

For a voiding dysfunction based on urinary frequency: daytime voiding interval between two and three hours or awakening to void two times per night merits a 10 percent rating; daytime voiding interval between one and two hours or awakening to void three to four times per night, a 20 percent rating; and daytime voiding interval less than one hour or awakening to void five or more times per night, a 40 percent rating.  Id.

For a voiding dysfunction based on obstructed voiding: urinary retention requiring intermittent or continuous catheterization merits a 30 percent rating.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: Post void residuals greater than 150 cc; Uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); 3. Recurrent urinary tract infections secondary to obstruction; 4. Stricture disease requiring periodic dilatation every 2 to 3 months; merits a rating of 10 percent.  Obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year merits a noncompensible rating.  Id.

Both the Veteran's April 2015 and February 2012 VA examinations reported a voiding dysfunction characterized by a daytime voiding interval between one and two hours, nighttime awakening to void three to four times, and requiring absorbent materials which must be changed fewer than two times per day.  In both cases, the examiner reported no signs of obstructed voiding.  The symptoms described most nearly approximate a voiding dysfunction meriting a 20 percent rating under 38 C.F.R. § 4.115a.  A higher rating of 30 percent would require urinary retention requiring intermittent or continuous catheterization; 40 percent would require a daytime voiding interval less than one hour or awakening to void five or more times per night; or, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria adequately contemplate the Veteran's disabilities.  The residuals of the Veteran's prostate cancer are productive of urinary leakage and increased voiding frequency, which are precisely contemplated by the schedular rating criteria.  Other residuals of the Veteran's prostate cancer have been separately raised by the Veteran, and dealt with in separate ratings decisions.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  Likewise, there is no indication the combined impairment from the Veteran's service connected disabilities are not adequately contemplated by their schedular evaluation.

Finally, the Court of Appeals for Veterans Claims has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board notes that the Veteran is already in receipt of a TDIU because of other service-connected disabilities, he does not separately raise the issue of TDIU relative to his voiding dysfunction, and there is no indication that his voiding dysfunction renders him unemployable, either on its own or in combination with other service connected disabilities which do not already form the basis for TDIU.  The Board therefore finds that TDIU is not raised by the record.

Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for rating in excess of 20 percent for the residuals of prostate cancer have not been met.


ORDER

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer without recurrence or metastasis, rated as voiding dysfunction, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


